DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 6,047,553), hereinafter referred to as known as Germain, in view of Drube et al. (US 6,505,470), hereinafter referred to as Drube and Smith (US 4,805,806), hereinafter referred to as Smith.

Regarding claim 1, Germain teaches a dosing vessel (Fig. 1) comprising:
	a reservoir (13) having an inlet (12) and a liquid outlet (outlet of 13 where pipe 20 attaches), said reservoir configured to contain a supply of cryogenic liquid (liquid nitrogen within 13) with a headspace above (space above the liquid, within 13);
	a bottom portion (lower portion of 13 near the liquid outlet) of the reservoir;
	a dosing arm (comprising 18, 19 and 21) having a dosing head (comprising 19 and 21) connected to (operatively) and in fluid communication with the liquid outlet;
	a source of cryogenic liquid (source which supplies LN through supply pipe 12)

Pertinent is Germain teaches a liquid level sensor (12A; column 2, lines 53-58, “The neck 9 is penetrated by a supply pipe 12 controlled by a sensor 12A which detects the liquid nitrogen level in the inner wall 13 of the reservoir.”) which measures a liquid level (level of nitrogen within 13) within the reservoir and controls the supply of liquid to the reservoir through supply pipe 12.

Germain does not teach a low pressure sensor configured to detect a vapor pressure in the headspace of the reservoir; a high pressure sensor configured to detect a pressure in a bottom portion of the reservoir; an inlet valve in fluid communication with the inlet of the reservoir and configured to be placed in communication with the source of cryogenic liquid; a controller in communication with the high and low pressure sensors and the inlet valve, said controller configured to store a preset liquid level height or a preset differential pressure corresponding to the preset liquid level height and to determine a measured liquid level height using a measured differential pressure based on data from the high and low pressure sensors and to control the inlet valve based on the measured liquid level height and the preset liquid level or the preset differential pressure so that a liquid level of a cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level while the cryogenic liquid exits the reservoir through the liquid outlet and is dispensed through the dosing head thereby providing a generally constant dispensing pressure at the dosing head.

Drube teaches a vessel (Fig. 1) that dispenses a cryogenic liquid (14), wherein a liquid level is sensed (by differential transducer 26) the vessel comprising a reservoir (13) having an inlet (where 22 is attached to the reservoir at the headspace of 13); 
a low pressure sensor (signal line 30 senses the vapor pressure in headspace 16) configured to detect a vapor pressure in the headspace (16) of the reservoir; 
a high pressure sensor (signal line 31 senses the liquid pressure at the bottom of the reservoir 13) configured to detect a pressure in a bottom portion of the reservoir (bottom portion of 13 at 31 and associated pressure of the liquid at the bottom portion); 
an inlet valve (21) in fluid communication with an inlet of the reservoir (inlet of 20 which is in fluid communication with inlet valve 21) and configured to be placed in communication with a source of cryogenic liquid (delivery truck is the source; see column 3, lines 19-20, “The valve 21 is configured to receive liquid cryogen from a delivery truck”); 
a controller (comprising 26 and 24) in communication with the high and low pressure sensors and the inlet valve (column 3, lines 26-27, “Preferably, the valves 21, 23 are connected by signal lines (shown in dashed line) to, and actuated by, a controller 24.”), said controller configured to store a preset differential pressure corresponding to the liquid level height (“predetermined amount” of differential pressure in column 3, lines 44-49, which represents a liquid level height; “As the liquid cryogen 14 flows into the tank 12, the pressure at the bottom of the tank 12 begins to increase. Once the pressure differential reaches a predetermined amount, the differential pressure gauge 26 will…Send a Signal to the controller 24, to shut off the valves 21, 23.”) and to determine a measured liquid level height (“the controller 24 can monitor the level of liquid cryogen in the tank 12”; See column 3, lines 32-43, “The differential pressure gauge 26 provides the primary means of the controller 24 in detecting the level of the liquid cryogen 14 in the tank 12. The differential pressure gauge 26 is connected via sense lines 30 and 31, respectively, to the head space 16 and bottom portion of the tank 12. The differential pressure gauge 26 measures the pressure of the liquid cryogen at the bottom portion of the tank 12 and the pressure of the cryogenic vapor in the head Space 16 of the tank 12. The differential pressure from gauge 26 is Supplied to the controller 24 So that the controller 24 can monitor the level of liquid cryogen in the tank 12.”) using a measured differential pressure (the controller can determine a measured liquid level height using measured pressure differential between sensors 30 and 31) based on data from the high and low pressure sensors (signals from high and low pressure sensors 30 and 31) and to control the inlet valve (column 3, lines 26-31, “Preferably, the valves 21, 23 are connected by signal lines (shown in dashed line) to, and actuated by, a controller 24. Suitable controllers are available from the Allen Bradley company. The controller 24 monitors the operation of the valves 21, 23 and the amount of liquid cryogen 14 in the tank 12” and lines 46-49 “the differential pressure gauge… will send a signal to the controller, to shut off the valves 21…”) based on the preset differential pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the liquid level sensor of Germain with the low pressure sensor, high pressure sensor in the form of a pressure differential liquid level sensor, and coupled to a controller, as taught by Drube, in order to provide the similar and predictable result of measuring a liquid level height while keeping the sensors out of contact with the liquid, so the sensors don’t act as a heat path to transfer heat to the liquid, thereby increasing efficiency and maximizing the space for the liquid to be stored in the reservoir due to the liquid level sensor not being submerged within the liquid.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the supply pipe 12, of Germain, to include an inlet valve, controlled by the controller, and is configured to open when a pressure differential representative of the liquid level, provided the by low and high pressure sensors, as taught by Drube, in order to provide the similar and predictable result of maintaining a preset liquid level of cryogenic liquid within the reservoir by controlling admittance of cryogenic liquid from the source to the reservoir by opening and closing of the valve.

Smith teaches a liquefied gas delivery system (Fig. 1) comprising a reservoir (12) that is generally maintained at a preset liquid level (column 2, lines 54-65, “There are preferably means for venting vaporised liquefied gas from a vessel defining a reservoir so as to maintain the headspace in such vessel at substantially constant pressure. Preferably, the dispensing apparatus according to the invention additionally includes level detectors operatively associated with means for replenishing the reservoir with liquefied gas so as to maintain an approximately constant liquid level in the reservoir.”) while a cryogenic liquid (4) exits the reservoir through a liquid outlet (42), thereby providing a generally constant dispensing pressure (column 4, lines 31-38, “If the liquid nitrogen level in the dispenser is maintained substantially constant, the pressure forcing the liquid nitrogen into the passage 36 when the valve is open will be substantially constant, and thus it is possible to deliver a controlled quantity of liquid nitrogen…Conventional level control means may be employed to maintain the level of liquid nitrogen between acceptable limits”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the preset differential pressure corresponding to the preset liquid level height of Germain, as modified, to be configured such that the cryogenic liquid level within the reservoir remains generally constant during dispensing of the cryogenic liquid, as taught by Smith,  in order to provide the similar and predictable result of keeping the head pressure created by the height of the liquid within the reservoir constant, thereby delivering a reliably controlled quantity of liquid at a generally constant flow rate when cryogenic liquid is being dispensed from the dosing head.

Regarding claim 2, Germain, as modified, teaches the dosing vessel of claim 1, however has not yet taught wherein the controller is configured to open the inlet valve when the measured differential pressure is below the preset differential pressure.

Drube teaches everything discussed in claim 1 and wherein the controller is configured to (capable of performing the function) open the inlet valve (column 3, lines 26-30, “Preferably, the valves 21, 23 are connected by signal lines (shown in dashed line) to, and actuated by, a controller 24.”) when the measured liquid level height is below the preset liquid level height since Drube teaches all of the structure require to perform the function of controlling the inlet valve (21) and measuring the differential pressure (via 26).

Smith teaches everything discussed in claim 1 as well as maintaining the liquid level generally constant so that the delivery pressure will be generally constant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Germain, as modified, such that the controller opens the inlet valve when the measured liquid level height is below the preset liquid level height in order to provide the predictable result of keeping a generally constant liquid level which in turn creates a generally constant heat pressure created by the cryogenic liquid within the reservoir to thereby produce a generally constant flow rate leaving the reservoir for accurate doses each time outlet valve 28 is opened (of Germain) for a duration of time.

Regarding claim 3, Germain, as modified, teaches the dosing vessel of claim 1 and wherein the controller is configured to (capable of performing the action) compare the measured differential pressure with the preset differential pressure (as taught by Drube in claim 1) and to open the inlet valve when the measured differential pressure is below the preset differential pressure (since this is functional language and Drube, as discussed in claim 1, teaches all the structure needed to perform the function; the controller which controls the inlet valve based on feedback from preset differential pressure) 

Regarding claim 4, Germain, as modified, teaches the dosing vessel of claim 1, and wherein Germain teaches wherein the reservoir is positioned within an outer shell (10) with a space (space between 10 and 13) defined between the reservoir and the outer shell, said space generally evacuated of air so as to provide the reservoir with vacuum insulation (column 3, lines 1-4, “The inter-wall space in the pipe 16 as well as that in the reservoir 8, which communicates with the latter, are thermally insulated under vacuum in a conventional manner.”)

Regarding claim 8, Germain, as modified, teaches the dosing vessel of claim 1, however has not yet taught wherein the low pressure sensor includes a low pressure phase line having a first end in fluid communication with the headspace of the reservoir and the high pressure sensor includes a high pressure phase line having a first end in fluid communication with the bottom portion of the reservoir, wherein the low pressure phase line has a second end in fluid communication with a transducer and the high pressure phase line has a second end in fluid communication with the transducer, wherein the transducer is in communication with the controller

Drube teaches everything discussed in claim 1 and wherein the low pressure sensor includes a low pressure phase line (Fig. 1, line 30) having a first end (end of 30 attached to 13) in fluid communication with the headspace of the reservoir, and the high pressure sensor includes a high pressure phase line (31) having a first end (end of 31 connected to the bottom portion of the reservoir) in fluid communication with the bottom portion of the reservoir, wherein the low pressure phase line has a second end (end of 30 connected at 26) in fluid communication with a transducer (26) and the high pressure phase line has a second end (end of 31 connected at 26) in fluid communication with the transducer, wherein the transducer is in communication with the controller (transducer 26 communicates with controller 24 as shown in Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Germain, as modified, by including a transducer in fluid communication with low and high pressure phase lines, as taught by Drube, in order to provide the predictable result of using the transducer to convert the pressures measured by the low and high pressure phase lines to a signal which can be used by the controller which can process the liquid level height and control the inlet valve based on the liquid level height.
 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Drube and Smith as applied to claim 1, in further view of Schvester (US 5,533,341), hereinafter referred to as Schvester.

Regarding claims 5 and 6, Germain, as modified, teaches the dosing vessel of claim 1, Germain further teaches a vent tube (14) having a first end (end of 14 attached to reservoir 13) in fluid communication with the head space and a second end in fluid communication with ambient air (atmosphere, see column 2, lines 55-57) however does not teach wherein the second end is a bottom end (claim 5) or wherein a bottom portion of the vent tube passes through a bottom of the reservoir and a bottom of the shell (claim 6)

Schvester teaches a reservoir (Fig. 1, space within 12) with a vent tube (annotated by Examiner in Figure 1) having a top end (end of vent tube within headspace of reservoir 12) as well as a bottom end (lowest end of the vent tube at the “U” portion) as well as a bottom portion (annotated by Examiner in Figure 1) which passes through a bottom of the reservoir and a bottom of a shell (shell of 12).

    PNG
    media_image1.png
    734
    647
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Schvester.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the bottom of the reservoir shell of Germain, as modified, such that the vent tube passes through the bottom of the reservoir and bottom of the shell, as taught by Schvester, in order to provide the predictable result of saving space above the top of the shell while still venting gaseous cryogen from the headspace reducing pressure buildup within.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Drube, Smith and Schvester (US 5,533,341) as applied to claim 5, in further view of Mordhorst (US 3,377,813).

Regarding claim 7, Germain, as modified, teaches the dosing vessel of claim 5, however does not teach wherein at least a portion of the vent tube is provided with a jacket so that an annular space is defined between the vent tube and the jacket, with said annular space generally evacuated of air.

Mordhorst teaches a portion (majority of vent tube 32 that is within 10 in Fig. 1) of a vent tube (Fig. 1, 2 and 32) provided with a jacket (Fig. 1, 38) so that an annular space (Fig. 1, space between 38 and 32) is defined between the vent tube and the jacket, with said annular space generally evacuated of air (vacuum space within 34; see column 3, lines 42-44, “vacuum jacketed connection 34”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the vent tube of Germain, as modified, to be jacketed with a vacuum space, as taught by Mordhorst, in order to provide the predictable result of limiting heat transfer between the vent tube and the cryogenic liquid within the reservoir, thereby decreasing unwanted evaporation of the cryogenic liquid which could result in increased pressure within the reservoir.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Drube and Smith (US 4,805,806) as applied to claim 1, in further view of Bulin et al. (US 2005/0083198).

Regarding claim 9, Germain, as modified, teaches the dosing vessel of claim 1, however does not teach wherein the low pressure sensor includes a low pressure phase line having a first end in fluid communication with the headspace of the reservoir and the high pressure sensor includes a high pressure phase line having a first end in fluid communication with the bottom portion of the reservoir, wherein the low pressure phase line has a second end in fluid communication with a low pressure transducer and the high pressure phase line has a second end in fluid communication with a high pressure transducer, wherein each the low and high pressure transducers are in communication with the controller.

Drube teaches everything discussed in claim 1 and wherein the low pressure sensor includes a low pressure phase line (Fig. 1, line 30) having a first end (end of 30 attached to 13) in fluid communication with the headspace of the reservoir, and the high pressure sensor includes a high pressure phase line (31) having a first end (end of 31 connected to the bottom portion of the reservoir) in fluid communication with the bottom portion of the reservoir, wherein the low pressure phase line has a second end (end of 30 connected at 26) in fluid communication with a transducer (26) and the high pressure phase line has a second end (end of 31 connected at 26) in fluid communication with the transducer, wherein the transducer is in communication with the controller (transducer 26 communicates with controller 24 as shown in Fig. 1).

Bulin teaches a reservoir (Fig. 1, 4) containing liquid cryogen, and having a high pressure phase line (26) in fluid communication with a high pressure transducer (25), which is a differential pressure transducer used for determining the liquid level in reservoir 4 (Fig. 1; see paragraph 0030, lines 1-3, “Similarly, a differential pressure transducer 25 is connected by instrument lines 26 and 28 to transmit an analog data level signal referable to the level of liquid nitrogen shield fluid contained within shield fluid tank 4.”) and a low pressure phase line (28) in fluid communication with low pressure transducer 30, which is used for determining the vapor pressure within the headspace of the reservoir (see paragraph 0030, lines 2-6, “A pressure transducer 30 is connected to the head space within shield fluid tank 4 to transmit an analog data shield fluid pressure signal referable to vapor pressure within the headspace thereof.”).  The information gathered by the pressure transducers is converted into data that is stored and used as records for the pressure and level of liquid within the reservoir (See paragraph 0031, “The above mentioned level and pressure signals are converted into data that is stored as data records within the memory of remote telemetry unit 10.” and paragraph 0034, “The present invention, in its most basic aspect, encompasses a system of monitoring a mobile storage tank in which data records of pressure and liquid level in a product container thereof and a shield fluid container, if present, are read and stored within a remote telemetry unit”)

Since Drube and Bulin each teach determining liquid level within an reservoir using high and low pressure phase lines in communication with either a single transducer or each phase line having its own transducer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Germain, as modified, such that the first and second sensors include the low and high pressure lines in fluid communication with a respective high and low pressure transducer, as taught by Bulin, in order to provide the predictable result measuring the pressure within the headspace of the reservoir the liquid level within the reservoir, and storing the signals from the transducers, which represent the pressure and liquid level within the reservoir at particular points in time, in data records, thereby mapping the history of the liquid stored within the reservoir with respect to time.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Drube and Smith as applied to claim 1, in further view of Picard (US 1,878,317).

Regarding claim 10, Germain, as modified, teaches the dosing vessel of claim 1 however does not teach wherein the inlet valve includes a needle valve member operably connected to an inlet valve actuator, where the inlet valve actuator Is in communication with the controller.

Picard teaches a needle valve member (Fig. 1, 19) operably connected to an inlet valve actuator (Fig. 1, comprising 4 and 18), where the inlet valve actuator is in communication with a controller (Fig. 1, 4) which controls the needle of the needle valve member to allow or disallow liquid gas from flowing from storage chamber 8 (Fig. 1) to reservoir 15 (Fig. 1) to maintain a desired liquid level in the reservoir.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the inlet valve of Germain, as modified, to be a needle valve which is in communication with the controller, as taught by Picard, in order to provide the similar result of governing the flow of cryogenic liquid from the source to the reservoir, taking advantage of improved throttling due to the mechanical nature of the needle valve, thereby allowing for greater control of the amount of cryogenic liquid delivered to the reservoir.

Response to Arguments
Applicant's arguments filed 2/24/2022, with respect to the argument that Drube does not disclose a controller configured to determine a liquid level height, on pg. 4, first paragraph of the Remarks have been fully considered but they are not persuasive. Drube teaches in column 2, lines 16-19, “Accordingly, it is an object of the present invention to provide a device to alert an operator that the Storage tank has reached a predetermined fill level of liquid cryogen.” and column 3, lines 10-12, “The chamber 13 has a predetermined fill level F for the cryogenic fluid.” and column 3, lines 29-31, “The controller 24 monitors the operation of the valves 21, 23 and the amount of liquid cryogen 14 in the tank 12.” and column 3, lines 32-35 and 40-43, “The tank 12 also includes a differential pressure gauge 26. The differential pressure gauge 26 provides the primary means of the controller 24 in detecting the level of the liquid cryogen 14 in the tank 12…The differential pressure from gauge 26 is Supplied to the controller 24 So that the controller 24 can monitor the level of liquid cryogen in the tank 12.”, all overcoming Applicant’s argument that Drube does not disclose that the controller is not configured to determine a liquid level height.
Applicant goes on to argue on pg. 4, first paragraph that Drube does not disclosure “a controller configured to control an inlet valve based on the measured liquid level height and the preset liquid level height or the preset differential pressure to that a liquid level so that a liquid level of a cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level while the cryogenic liquid exits the reservoir through the liquid outlet pipe”, however Drube explicitly recites in column 3, lines 26-30, “Preferably, the valves 21, 23 are connected by signal lines (shown in dashed line) to, and actuated by, a controller 24…The controller 24 monitors the operation of the valves 21, 23 and the amount of liquid cryogen 14 in the tank 12.” thereby overcoming Applicant’s argument since Drube teaches that the controller controls inlet valve 21, and as previously discussed, teaches monitoring the liquid level height within the reservoir, therefore Drube is considered “configured to” meaning all the structure is present to perform the function of controlling the inlet valve based on the measured liquid level height and the preset liquid level height or the preset differential pressure, there being no indication that the structure taught by Drube could not operate “so that a liquid level of a cryogenic liquid stored in the reservoir is generally maintained at the preset liquid level while the cryogenic liquid exits the reservoir through the liquid outlet.  
Furthermore, Smith teaches the desire to maintain a liquid level height in column 4, lines 31-38, reciting “If the liquid nitrogen level in the dispenser is maintained substantially constant, the pressure forcing the liquid nitrogen into the passage 36 when the valve is open will be substantially constant, and thus it is possible to deliver a controlled quantity of liquid nitrogen…Conventional level control means may be employed to maintain the level of liquid nitrogen between acceptable limits”, providing the result of delivering a controlled quantity of liquid that is based on the liquid level height, thereby providing consistent, controlled quantities.
Applicant argues on pg. 5 of the Remarks that Smith controls the pressure inside the tank by using liquid level sensing diodes and that “Smith does not include a controller that determines a pressure differential based on a vapor pressure measurement and a liquid pressure measurement. Instead, Smith discloses a device that maintains a pressure by only sensing the volume of liquid in the tank”, however this argument is not persuasive since Smith was merely used to teach the benefit of keeping a liquid level within a reservoir at a constant height, and was not used to teach a pressure differential determined by a controller.
Applicant goes on to argue on pg. 5, third paragraph, that Germain’s apparatus does not include a controller and “is not directed towards maintaining a constant pressure in the tank to dispense the liquid.  Instead, Germain is more specifically directed to a degassing pipe in the valve, allowing for better control of the flow of liquid gas out of the tank”, however the argument is not persuasive since Germain is ripe for modification to provide improved liquid delivery control by monitoring and maintaining the liquid level within the reservoir as taught by Drube and Smith, respectively.
Applicant goes on to argue on pg. 5, fourth paragraph, that Drube is “directed to a storage tank with a safety mechanism to prevent overfilling the tank. It is not directed to a dispensing tank.  The controller of Drube is only configured to close the inlet valve to the tank when a predetermined pressure differential is reached to prevent overfilling the tank. There is no suggestion that the controller is configured to maintain a pressure differential while the liquid is being dispensed from the tank. Furthermore, there is no need for the controller to have such a configuration because the tank is designed to store liquid without overfilling”, however this argument is not persuasive since the storage tank of Drube, although stores a liquid, also is capable of dispensing it, but none the less, Drube is simply used to teach measuring the height of a liquid within the reservoir while the inlet valve is open.  Drube is applicable for modifying Germain since Germain discusses, albeit briefly, admitting liquid via a supply pipe, to the reservoir, based on a measured liquid level by sensor 12a (column 2, lines 53-58, “The neck 9 is penetrated by a supply pipe 12 controlled by a sensor 12A which detects the liquid nitrogen level in the inner wall 13 of the reservoir.”) thereby being ripe for modification by disposing an inlet valve in the supply pipe to control the supply of a source of liquid, to the reservoir where the liquid level is monitored, as taught by Drube.  There is need for a controller, such as the one taught by Drube, in order to provide the predictable result of communicating between the high and low pressure sensors, as well as the inlet valve.
Applicant argues on pg. 5, fifth paragraph, that “Although Smith contemplates maintaining a constant pressure within a dispensing tank, Smith does not disclose a controller in communication with pressure sensors to determine the liquid level height and configured to compare the determined value to a predetermined, stored value in the controller” and therefore would have not been motivated to modify Germain, modified by Drube, and further modified by Smith.  This argument is not persuasive since Smith was not used to teach the controller or pressure sensors to determine the liquid level height.  However, column 2, lines 54-65 recites “Preferably, the dispensing apparatus according to the invention additionally includes level detectors operatively associated with means for replenishing the reservoir with liquefied gas so as to maintain an approximately constant liquid level in the reservoir.” providing evidence for sensing the liquid level height as well as replenishing the reservoir to maintain the constant liquid level.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nelson (US 3,433,249) teaches a  dosing vessel (Fig. 1, 10) and a controller (comprising 15) in communication with an inlet valve (13), said controller configured to store a preset liquid level height (preset liquid level height “L” discussed in column 4, lines 5-6, lines 39-44 and lines 71-73; the adjusting screw 34 determines the liquid level within the dosing vessel; see column 5, lines 8-16, “It will be apparent that by adjusting screw 34 to reduce the compression of spring 33, the liquid level automatically maintained in tank 10 is decreased, and vice versa”) corresponding to the preset liquid level height and to determine a measured liquid level height (liquid level height of L in Fig. 1) using a measured differential pressure (difference in pressure between the pressure in the headspace of the vessel 10, which is applied on diaphragm 37 through pipe 41,and the pressure at the bottom of the liquid and applied on diaphragm 36, which moves piston 35 and lever 31) based on the pressure differential and to control the inlet valve based on the measured liquid level height differential pressure and the preset liquid level height so that a liquid level of a liquid (liquid having height L in vessel 10) stored in a reservoir (space within vessel 10) is generally maintained at the preset liquid level while the cryogenic liquid exits the reservoir through the liquid outlet and is dispensed through the dosing head thereby providing a generally constant dispensing pressure at the dosing head.

Goode (US 5,360,139) teaches a cryogenic liquid reservoir (Fig. 1, 102) coupled with a controller (101) in communication with high and low pressure sensors (pressure sensors 117 and 133; see column 5, lines 45-53, “Alternatively, the level of LNG in the tank can be remotely monitored by subtracting the pressure of the vapor indicated by pressure sensor 117 from the pressure indicated by pressure sensor 133 located at the bottom of the tank. The difference in pressure is due to the head of LNG. Knowing the specific gravity of LNG for the given temperature, the actual height of the head is then determined.”) said controller configured to determine a measured liquid level height using a measured differential pressure (difference in pressure between sensed pressures at sensors 117 and 133; column 5, lines 45-53, “Alternatively, the level of LNG in the tank can be remotely monitored by subtracting the pressure of the vapor indicated by pressure sensor 117 from the pressure indicated by pressure sensor 133 located at the bottom of the tank. The difference in pressure is due to the head of LNG. Knowing the specific gravity of LNG for the given temperature, the actual height of the head is then determined.”) based on data (high and low pressure sensors 117 and 133 are transducers which send a signal and are considered “data”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763